Citation Nr: 0603074	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for osteopathy, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for a disability of the 
left lower extremity, including as secondary to herbicide 
exposure.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or due 
to being housebound.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO).  

Procedural history

The veteran served on active duty in the United States Air 
Force from April 1952 until his retirement, effective in May 
1973.   His career included Vietnam service.  .

In March 2002, the veteran filed claims of entitlement to 
service connection for osteopathy and degenerative joint 
disease; also inferred from the veteran's March 2002 
statement was a claim for entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance or being housebound.  These claims were denied in 
the above-referenced August 2002 rating decision.  The 
veteran initiated an appeal of this decision and requested de 
novo review of his claim by a Decision Review Officer (DRO).  
The DRO issued a statement of the case (SOC) in January 2003 
that continued the previous denial of the claims.  The 
veteran's appeal was perfected with the timely submission of 
his substantive appeal (VA Form 9) in July 2003.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Jackson RO in January 2004.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

In December 2004, these claims were remanded by the Board in 
order to obtain a VA medical examination and nexus opinion.  
In September 2005, the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case, which continued 
to deny the veteran's service connection claims and his claim 
for special monthly compensation.

Issues not on appeal

During the veteran's January 2004 Travel Board hearing, the 
veteran's representative indicated that the veteran desired 
increased disability ratings for his service-connected 
polyneuropathy of the left lower extremity and polyneuropathy 
of the right lower extremity, and that he also wished to file 
a claim of entitlement to service connection for neuropathy 
of the upper extremities.  See the veteran's January 2004 
hearing transcript, pages 4.-6.  Those matters have not yet 
been addressed, and are referred to the RO for appropriate 
action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].

In December 2004, the Board denied the veteran's claims of 
entitlement to service connection for cataracts, a heart 
disability, skin cancer and "rashes," bronchitis and 
breathing problems, Peyronie's disease, prostatitis and post-
traumatic stress disorder (PTSD).  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2005).


FINDINGS OF FACT

1.  The competent medical evidence does not show that 
osteopathy currently exists.

2.  The competent medical evidence does not demonstrate that 
a medical nexus exists between the veteran's military service 
and his currently diagnosed osteoarthritis of the left knee.

3.  Service connection is in effect for the following: 
hearing loss at 30 percent disabling, type II diabetes 
mellitus at 20 percent disabling, polyneuropathy of the left 
lower extremity at 10 percent disabling and polyneuropathy of 
the right lower extremity at 10 percent disabling. 
4.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less. 

5.  The veteran is not a patient in a nursing home.

6.  The veteran's service-connected disabilities do not 
render him unable to tend to the basic functions of self care 
without regular assistance from another person, and do not 
render him vulnerable to the hazards and dangers incident to 
his environment.


CONCLUSIONS OF LAW

1.  Osteopathy was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A disability of the left lower extremity was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for SMC based on the need for regular aid 
and attendance of another person or due to being housebound 
have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the September 
2005 SSOC.  Specifically, the September 2005 SSOC detailed 
the evidentiary requirements for service connection on both a 
direct and presumptive basis due to herbicide exposure 
pursuant to 38 C.F.R. §§ 3.303, 3.309 (2005).  The September 
2005 SSOC also detailed the evidentiary requirements for SMC 
claims pursuant to 38 C.F.R. §§ 3.351, 3.352 (2005).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated July 
15, 2002, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain such things as medical records, employment 
records, or records from other Federal agencies, including VA 
Medical Centers and the Social Security Administration (SSA).  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The letter stated: "Please complete 
and return the enclosed VA Form 21-4142.  We will then 
request your medical records from your private medical 
providers.  Remember, it is ultimately your responsibility to 
ensure that we receive your records from private medical 
treatment providers."  The July 2002 VCAA letter 
specifically informed the veteran that "you must give us 
enough information about these records so that we can request 
them from the person or agency who has them.  It's still your 
responsibility to make sure these records are received by 
us."  The veteran was also advised in the July 2002 VCAA 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claims. 

Finally, the Board notes that the July 2002 VCAA letter 
specifically requested the veteran to: "Please advise us if 
there is anything else you need to tell us that you feel is 
pertinent . . . Send the information describing additional 
evidence or the evidence itself."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Additionally, the veteran was sent a second VCAA letter in 
December 2004 from the AMC, again delineating the evidence 
that VA would obtain on behalf of the veteran and that which 
the veteran was responsible for providing.  The December 2004 
letter requested: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, it is clear that the veteran, who has been ably 
represented by his service organization in this case, is 
fully aware of what is required of him and of VA.  Indeed, 
during his January 2004 Travel Board hearing he submitted 
additional evidence with a signed waiver of initial RO 
consideration.  There does not appear to be additional 
obtainable relevant evidence.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The VA assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claims.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided VA examinations in July 2002, November 2002 and May 
2005.  The reports of the medical examinations reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  
The development also complies with the Board's December 2004 
remand pursuant to Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction above, 
the veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in January 2004.
Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for osteopathy, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for a disability of the 
left lower extremity, including as secondary to herbicide 
exposure.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Current disability

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2005).

The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) and diabetes mellitus 
(Type 2).  See 38 C.F.R. § 3.309(e) (2005).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied.

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

Combee considerations

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).


Analysis

The veteran contends that osteopathy and a disability of the 
left lower extremity were either incurred in service or are 
secondary to herbicide exposure in service.  

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

Current disability

With respect to Hickson element (1), current disability, 
there is evidence of a current diagnosis with respect to the 
left lower extremity.  Specifically, X-rays taken during the 
May 2005 VA examination evidenced severe osteoarthritis of 
the left knee.  X-rays of the veteran's left hip and left 
ankle revealed no significant disease.  Hickson element (1), 
current disability, has therefore been met for the veteran's 
left lower extremity claim.

With respect to the claim for osteopathy (1), there is no 
evidence of record of a current diagnosis of osteopathy.  
Indeed, the May 2005 VA examiner found that "Osteopathy is a 
general term for bone disease, not generally used by 
physicians.  No evidence of any bone disease other than the 
[left knee] osteoarthritis was noted on his X-rays."

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim for 
osteopathy; he has not done so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  To the 
extent that the veteran himself contends that osteopathy 
currently exists, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are not competent medical evidence and do not 
serve to establish the existence of a current disability.  

In the absence of any diagnosed osteopathy, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  The veteran's claim for 
entitlement to service connection for osteopathy fails on 
this basis alone.

In summary, element (1) has been met as to the left lower 
extremity claim, but not as to the claimed osteopathy.



In-service disease or injury

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that arthritis or osteopathy existed in 
service.  The veteran's service medical records, including 
the veteran's April 1952 enlistment examination and November 
1972 separation examination, were completely normal.  

The Board also observes at this juncture that the one year 
statutory presumption for arthritis found in 38 C.F.R. 
§§ 3.307, 3.309 is not for application.  It appears from the 
claims folder that osteoarthritis of the left knee was not 
diagnosed by X-ray until May 2005, decades after service.

With respect to in-service injury, the claimed injury is 
exposure to herbicides in Vietnam.  Because the veteran in 
fact served in Vietnam, such exposure is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2005).  To that extent, Hickson 
element (2) is met for both claims.

Medical nexus

With respect to Hickson element (3), medical nexus, the Board 
initially notes that neither of the two claimed disabilities 
is deemed to be a presumptive Agent Orange related disease by 
law, and the Secretary of VA has not so determined.  See 38 
C.F.R. § 3.309(e), supra; see also Notice, 59 Fed. Reg. 341-
346 and Notice, 61 Fed. Reg. 41-442-449, supra.  Thus, 
service connection may not be established by statutory 
presumption.  

However, as indicated in the law and regulations section 
above, service connection may still be established on a 
direct basis.  See Combee, supra.  

With respect to Hickson element (3) and the claim for 
osteopathy, it is obvious that in the absence of a current 
disability, a medical nexus opinion would be an 
impossibility.  Accordingly, the veteran's claim for 
osteopathy also fails on this basis.

With respect to Hickson element (3) and the veteran's left 
lower extremity claim, the May 2005 VA examiner specifically 
opined: "The symptoms in the left knee began two years after 
his discharge with no prior injury to the left knee.  On this 
basis, I do not believe that the osteoarthritis in his left 
knee is a result of his military service."

There is no opinion to the contrary.  To the extent that the 
veteran himself and his representative contend that a medical 
relationship exists between osteoarthritis of the left knee 
and service, their opinions are entitled to no weight of 
probative value.  See Espiritu and 38 C.F.R. § 3.159 (a)(1), 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  Any such statements offered in support of the 
veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

With respect to the left lower extremity claim, the Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
However, as discussed above there is no objective medical 
evidence of arthritis in service or for decades thereafter.  
Supporting medical evidence is required.  See Voerth, supra. 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed osteoarthritis is not related to his military 
service.  Accordingly, Hickson element (3), medical nexus, 
has not been satisfied, and the left lower extremity claim 
fails on that basis alone.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for osteopathy and a disability of the left lower extremity, 
to include as due to herbicide exposure.  The benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefits sought on appeal are 
accordingly denied. 

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

Pertinent law and regulations

The criteria for determining whether SMC is payable by reason 
of need of aid and attendance are set forth in 38 C.F.R. § 
3.351, which in pertinent part provide:

(b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present."  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

SMC is also payable where the veteran has a single service- 
connected disability rated as 100 percent and, (1) he has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he is permanently housebound by reason of service- 
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2005).

Analysis

The veteran is currently service-connected for hearing loss, 
evaluated as 30 percent disabling; type II diabetes mellitus 
,evaluated as 20 percent disabling; polyneuropathy of the 
left lower extremity, evaluated as 10 percent disabling; and 
polyneuropathy of the right lower extremity, evaluated as 10 
percent disabling.

This issue revolves around the veteran's diabetes mellitus 
and associated polyneuropathy of the bilateral lower 
extremities.  The medical evidence indicates that the 
service-connected hearing loss, though the most severe of the 
veteran's service-connected disabilities at 30 percent 
disabling, is of relatively little consequence to the matter 
of SMC.  

The Board also notes there is evidence of severe 
osteoarthritis of the left knee, which as the May 2005 VA 
examiner specifically noted causes significant atrophy and 
disuse of the muscles of the veteran's left lower extremity, 
in turn causing weakness and fatigue; however, as detailed 
above, this disability is not service-connected and cannot be 
considered in the SMC claim.

The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, the veteran is not 
confined to a nursing home because of mental or physical 
incapacity.  Thus, the first two criteria of 38 C.F.R. § 
3.351(c) are inapplicable in this case, and may not be used 
to support the veteran's claim for SMC benefits based on the 
need for regular aid and attendance of another person.

As a consequence, the veteran's potential entitlement to SMC 
turns on whether evidence on file establishes a factual need 
for regular aid and attendance.  Applying the legal criteria 
to the facts of this case, the Board concludes that the 
evidence does not establish a factual need for regular aid 
and attendance.  Of record is a letter from R.L.N., D.O., 
dated in February 2005.  R.L.N. stated that the veteran was 
finding it difficult in performing the activities of daily 
living.  He needed an assisted devise for ambulation and 
reportedly remained house bound as a result of his 
deteriorating condition and apparently his wife assisted him 
with bathing, feeding and dressing himself.  R.L.N., however, 
did not specifically attribute these problems to any of the 
veteran's service-connected conditions.  Indeed, in the 
February 2005 statement and a prior January 2004 statement of 
record, R.L.N. referred to a number of non service-connected 
conditions that affected the veteran's activities of daily 
living, including PTSD, osteoarthritis, diverticulosis, 
hyperlipidemia, gastroesophageal reflux disease, chronic pain 
syndrome and chronic low back syndrome.

Moreover, upon VA examinations conducted in July 2002 and 
November 2002, there was no suggestion that the veteran 
needed help dressing or undressing, keeping himself clean, 
feeding himself, attending to the wants of nature, or 
protecting himself from the hazards or dangers incident to 
his daily environment due to his service-connected type II 
diabetes mellitus or associated polyneuropathy of the 
bilateral lower extremities.  Indeed, the November 2002 VA 
examiner classified the veteran's polyneuropathy as mild, and 
both the July 2002 and November 2002 VA examiners found the 
veteran's type II diabetes mellitus was adequately controlled 
by an oral agent.  No restriction of activities was indicated 
in these examination reports.

With respect to fact that the veteran uses a device for 
ambulation, there is no medical evidence that such is due to 
service-connected diabetes and associated polyneuropathy.  
Indeed, a December 2003 VA outpatient note indicates the 
veteran was first referred to a physical therapist for a 
rolling walker for degenerative joint disease, a non service-
connected disability.  

The only other evidence in support of the veteran's claim for 
SMC consists of statements from the veteran and his spouse.  
Specifically, the veteran's spouse has indicated that he 
cannot get out of bed without assistance and cannot control 
his bladder, and that such is due to the service-connected 
diabetes mellitus.  See the January 2004 hearing transcript, 
pages 34-36.  However, these problems have not been medically 
attributed to the veteran's service-connected disabilities, 
and as layperson, the veteran's spouse is not competent to do 
so.  See Espiritu, supra.

In short, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to his service- 
connected disabilities, the veteran is precluded from taking 
care of his daily living activities.  And insofar as there is 
no indication that any of the criteria listed in 38 C.F.R. § 
3.352(a) are present, the veteran's claim for SMC based on a 
need for regular aid and attendance must be denied.

The veteran is also seeking SMC benefits based on being 
housebound.  Entitlement to these benefits is predicated on 
the evidence of record showing that the veteran has one 
single disability ratable 100 percent disabling and has 
additional disabilities independently ratable 60 percent or 
more disabling: or, in addition to the 100 percent disability 
evaluation, is demonstrably housebound due to disability.  In 
this case none of these criteria have been met.  The clinical 
information does not show that the veteran is confined to his 
dwelling or the immediate premises due to disability.  Thus, 
there is no legal basis upon which entitlement to housebound 
status may be established.

The Board realizes that the veteran's claims for entitlement 
to service connection for polyneuropathy of the upper 
extremities have yet to be adjudicated, and could potentially 
have an impact upon this claim.  If indeed service connection 
is granted for the veteran's upper extremities or his current 
service-connected disability picture changes significantly, 
he of course may reopen this claim for SMC at any time with 
the RO.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to SMC based on the need 
for regular aid and attendance of another person or due to 
being housebound.  The benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied. 


ORDER

Entitlement to service connection for osteopathy is denied.

Entitlement to service connection for a disability of the 
left lower extremity is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


